Citation Nr: 1826037	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2015 decision, the Board denied the issue of entitlement to service connection for diabetes mellitus, type II.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order of the Court granting an October 2017 Joint Motion for Remand (JMR), the parties agreed to vacate the November 2015 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2017 JMR, the parties agreed that the Board had not (1) provided adequate reasons or bases for finding that VA had complied with its duty to assist with respect to the Veteran's military personnel records or (2) considered all theories of entitlement related to the claim for service connection for diabetes mellitus, type II, specifically the Veteran's statements regarding potential herbicide exposure through sea water and water filtration on the ship he served on.  Additionally, in February 2018, the Veteran submitted treatise evidence suggesting the possibility of military personnel aboard U.S. Navy ships, most pertinently Blue Water Navy personnel, being exposed to herbicides.  

In light of the concerns expressed in the JMR and the medical treatise evidence, the Board finds that a remand is warranted for further development.

Accordingly, the case is REMANDED for the following action:

1.  Perform the necessary steps and contact the appropriate sources to obtain the Veteran's complete military personnel records.  All steps taken to obtain such records should be documented in the claims file.  If such records are not obtainable, the Veteran and his representative should be notified.

2.  After the above is completed to the extent possible, obtain a VA addendum opinion.  Only if deemed necessary to provide an opinion should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus, type II, is etiologically related to his service. 

The examiner must address the Veteran's assertions that he was exposed to herbicides through sea water and water filtration on the ship he served on, including consideration of the treatise evidence he submitted in February 2018.

3.  Thereafter, readjudicate the claim.  If the benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




